Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered April 5, 1993, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various remarks made by the prosecutor during the summation are unpreserved for appellate review inasmuch as no objections were raised to the comments in question (see, CPL 470.05 [2]). In any event, we find that the challenges were either without merit or would not warrant reversal in the exercise of our interest of justice jurisdiction. Balletta, J. P., O’Brien, Thompson and Altman, JJ., concur.